OPINION

Per Curiam:

An order was entered by the trial court dismissing the defendants, Dean Kast, Basil Kast and Garrison 8, as parties to plaintiff’s action on the basis that plaintiff was barred due to a decision rendered in an earlier proceeding from relitigating certain issues against these defendants. Respondents have filed no answering brief.
Under these circumstances this court may regard such a failure as a confession of error and reverse the judgment as to appellant without consideration of the merits of the appeal. *117NRAP 31(c);1 see also, Paso Builders, Inc. v. Hebard, 83 Nev. 165, 426 P.2d 731 (1967); Toiyabe Supply Co. v. Arcade, 74 Nev. 314, 330 P.2d 121 (1958). In our view this is an appropriate case for application of this rule.
Judgment reversed and case remanded to the district court.

 NRAP 31(c) provides in part: “If a respondent fails to file his brief, he will not be heard at oral argument except by permission of the court. The failure of respondent to file a brief may be treated by the court as a confession of error and appropriate disposition of the appeal thereafter made.”